Citation Nr: 0522108	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-35 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for Osgood-Schlatter disease with degenerative arthritis of 
the right knee. 

3.  Entitlement to an initial rating in excess of 10 percent 
for Osgood-Schlatter disease with degenerative arthritis of 
the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from April 1972 to 
December 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Muskogee, Oklahoma, Regional Office (RO). The 
veteran provided testimony in support of his appeal at a 
hearing that was chaired by the undersigned in April 2005.  A 
transcript of the hearing is of record.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

The RO issued a statement of the case in September 2003 
listing the issue of whether to reopen service connection for 
a low back disorder, which appears on the title page of this 
action.  The September 2003 statement of the case also listed 
the granted issue of service connection for Osgood-Schlatter 
disease of the knees with an initial rating of 10 percent.  
The veteran appealed the issue in his substantive appeal (VA-
Form 9), which the RO received in October 2003.  In a 
subsequent January 2005 rating decision, the RO amended the 
veteran's knee disorder, assigning separate 10 percent 
ratings for Osgood-Schlatter disease with degenerative joint 
disease of the right and left knee.  Therefore, all of the 
issues listed on the title page of this action have been 
timely appealed and are before the Board.

The issues of entitlement to a separate initial rating in 
excess of 10 percent for Osgood-Schlatter disease with 
degenerative arthritis of the right and left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's original claim for 
entitlement to service connection for a back disorder in a 
March 1998 decision.  The RO notified him of the decision in 
April 1998, and that decision was final.

2.  The new evidence submitted since the March 1998 RO 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1998 decision, which denied the veteran's claim 
to reopen the issue of entitlement to service connection for 
a back disorder, is final.  38 U.S.C.A. § 7105 (West 1991 & 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1997 & 2004).

2.  The evidence received since the March 1998 decision is 
not new and material; thus, the claim of service connection 
for a back disorder is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The record shows that the RO, in a rating decision dated 
March 1998, denied the veteran's claim of entitlement to 
service connection for a back disorder. Although the veteran 
was informed of this determination and of his appellate 
rights in April 1998, he did not initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.202, 
20.302, 20.1103.  However, a claim will be reopened if new 
and material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for a back disorder was received in January 2002, 
and evidence has been received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments apply to claims 
that filed after that date, as in this case.  Therefore, the 
Board will apply the amended regulation.  

This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156(a) 
(2004). 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R.  § 3.156(a) (2004). 

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In the March 1998 decision, the RO found that service 
connection for a back disorder was not warranted because the 
service medical records were negative for findings of a 
chronic back disorder.  

The evidence associated with the claims file since the RO 
issued its last final decision in March 1998 includes VA and 
non-VA medical records, as well as written statements 
provided by the veteran and his representative and testimony 
provided by the veteran in April 2005.  While technically 
"new," this evidence is immaterial because it merely shows 
that the veteran is currently diagnosed with back strain.  
Private records show that in 1994, the veteran injured his 
back at his job.  The veteran has not provided any medical 
evidence with findings of a low back disorder during service.  

The RO denied the claim in March 1998 because there was no 
competent evidence of a diagnosed back disorder during the 
veteran's service.  There is no medical evidence to 
corroborate the veteran's contention that he developed a back 
disorder during or as a result of service.  Again, the 
evidence that he has submitted is dated over 20 years after 
his discharge from service, and is not material to proving 
that he developed a chronic back injury during or as the 
result of service.

To the extent that the veteran and his spouse have offered 
their own statements in support of this claim, as lay people, 
they are not capable of opining on matters requiring medical 
knowledge, such as medical causation.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Such testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  The veteran testified before 
the undersigned that he did not have any trouble with his 
back between discharge and a work accident in 1994.  He 
reported that he has subsequently been treated for back pain 
without a diagnosis.  The veteran did not identify a doctor 
who has told him that his current back disorder is due to an 
injury during service.  He explained that one doctor told him 
that he could not say for sure. (Transcript, page 21).  

Like the evidence of record at the time of the RO's March 
1998 decision, the record still does not contain any 
competent evidence that the veteran was diagnosed with a back 
disorder during service. 

As such, the newly submitted evidence is not material because 
it does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  Consequently, the record does not 
contain new and material evidence to reopen the claim to 
reopen the issues of entitlement to service connection for a 
back disorder. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO advised the veteran in a letter dated in February 2005 
of what information and evidence was needed to substantiate 
his claim to reopen the issue of service connection for a low 
back disorder based on new and material evidence.  The letter 
also advised him of the information and evidence that should 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

On page four of the February 2005 letter, the RO specifically 
explained the evidence it still needed from the veteran with 
respect to his claim to reopen:

It's your responsibility to make sure that we receive 
all requested records that aren't in the possession of a 
Federal department or agency.

When considering the February 2005 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained. The Board notes that the veteran reported at 
his personal hearing that the Social Security Administration 
(SSA) granted him disability benefits based on his bilateral 
knee disorder.  The veteran did not contend or allege that 
the SSA records were relevant with respect to his claim to 
reopen the issue of service connection for a back disorder.  
Rather, he testified that he was receiving the SSA disability 
benefits based on his service-connected bilateral knee 
disorder, which will be addressed in the REMAND section 
below.  Based on his testimony, the Board finds that these 
SSA records are not material to the issue of whether to 
reopen the issue of service connection for a back disorder.  
The veteran has not alleged that the SSA records would be 
relevant to this issue and, therefore, to remand for these 
records would result in undue delay.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim to reopen the issue 
of service connection for a back disorder based on new and 
material evidence.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence not having been received; the claim 
of entitlement to service connection for a back disorder is 
not reopened.


REMAND

The duty to assist includes the responsibility to obtain any 
relevant records from the SSA.  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In April 2005, the veteran testified before the undersigned, 
sitting at the RO, that the SSA had granted him temporary 
disability benefits in 2002 on account of his bilateral knee 
disorder.  He added that he has not been able to find 
employment for three years on account of his knees.  He last 
was employed as a heavy equipment operator. No records from 
the SSA have been associated with the claims folder.  The RO 
should secure this evidence on remand.  

The veteran also testified that his knees have been locking 
up, causing him to fall.  He explained that his VA medical 
providers have suggested that he undergo surgery to repair 
his knee ligaments.  VA had issued him knee braces and 
prescribed pain relief medication.  The VA records reflecting 
this do not appear to be of record.  The RO should attempt to 
obtain copies of any relevant VA treatment records from the 
VA medical facilities in Lawton and Oklahoma City. The Board 
points out that clarification as to whether the veteran has 
arthritis and instability of the left knee is particularly 
important in light of VA General Counsel Opinion 23-97 
(VAOPGCPREC 23-97), which provides that in some cases a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic codes 5003 and 5257. VA's 
General Counsel has also recently held that separate ratings 
are assignable for limitation of extension and limitation of 
flexion of one knee.  See VAOPGCPREC 9-04.
 
VA examined the veteran in January 2005, but the findings 
appear to conflict with the veteran's testimony.  The 
examiner did not indicate that the veteran had been 
unemployed for three years on account of the service-
connected bilateral knee disorder.  In light of the 
foregoing, the RO should schedule another examination to 
determine the severity of the veteran's service-connected 
bilateral knee disorder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
bilateral knee claim, specifically from 
the VA facilities in Lawton and Oklahoma 
City.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

2.  The RO should request the SSA to 
provide copies of the medical records 
supporting its decision to grant 
temporary disability benefits based on 
the veteran's bilateral knee disorder.  
The SSA should also provide a copy of its 
decision granting the benefits.  If the 
records are not available or do not 
exist, a reply to that effect is required 
and should be associated with the claims 
folder.  

3.  After completing the above actions, 
the veteran should be afforded a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the nature and severity of the veteran's 
right and left knee disability.  

?	All indicated studies, including X-
rays and range of motion studies in 
degrees, should be performed, and 
all findings should be reported in 
detail.  The extent of any 
instability or subluxation in either 
knee should be noted.  Tests of 
joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  

?	The physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain should be identified, 
and the examiner should be requested 
to assess the extent of any pain.  

?	The physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  The 
examiner should also be asked to 
state. If feasible, what affect the 
veteran's bilateral knee disability 
has on his ability to obtain and 
sustain gainful employment.

?	The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect that a review of the 
claims file was made.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Then, and after assuring that 
there has been compliance with the notice 
and duty to assist provisions of the law, 
the RO should review the claims on 
appeal. If warranted, the RO should 
separately rate the components of the 
veteran's right and left knee disability 
in accordance with VAOPGCPREC 23-97 and 
VAOPGCPREC 9-04.  

5.  In re-adjudicating the claim, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995). If the claims remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


